Citation Nr: 1217276	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  07-39 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite to bilateral upper and lower extremities.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In February 2010, the Veteran was notified of the time and place of a Board hearing he had requested in connection with his appeal.  38 C.F.R. § 20.704(b) (2011).  However, in a report of general information, the Veteran called the RO and stated that he could not attend his hearing due to his age and asked that his hearing request be revoked.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of frostbite to bilateral upper and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or sensorineural hearing loss within one year thereafter, and the most persuasive and credible evidence shows that the Veteran's bilateral hearing loss is not causally or etiologically related to active military service and did not have its onset in active service.

3.  The most persuasive and credible evidence of record shows that the Veteran's tinnitus is not causally or etiologically related to active military service and did not have its onset in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service nor may any current sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A.      §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in August 2006 with regard to the claims for service connection for bilateral hearing loss and tinnitus.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in April 2007.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claims on appeal.  All available VA treatment records and identified private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Unfortunately, the Veteran's service treatment records and service personnel records have been reported to be 'fire-related.'  See August 2006 and March 2011 communications from the National Personnel Records Center (NPRC).   The Veteran was sent a letter in October 2011 regarding the unavailability of his service treatment records.  The Veteran was sent an NA Form 13055; however, he did not return the form.  In addition, he was notified of other sources of evidence that he could provide.  The Board recognizes that there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records were destroyed, a veteran is competent to report on factual matters about which he had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington, 19 Vet. App. at 368.  A VA examination was obtained in January 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the report, the examiner opined that he could not resolve the issue without resorting to mere speculation because the Veteran's claims file was never sent for review.  The VA examiner included an addendum to the examination report and noted that the medical records were returned for review on February 3, 2011 and that there were no medical records in the file.  No opinion could be given until the Veteran's medical records were reviewed.  The RO requested clarification from the VA examiner regarding the absence of the Veteran's medical records.  The VA examiner explained that he probably should have stated that the claims file was returned for review and contained no medical records.  The examiner explained that some type of medical record was needed to document the Veteran's hearing at induction and/or separation in order to give an opinion on whether the Veteran had a hearing loss while in the military.  When no medical records are included in the claims file [i.e., service treatment records], then they have no idea when the hearing loss occurred.  This particular file contained no medical records at all.  The examiner stated that there was really no way to tell when and where the hearing loss occurred.  The Board notes that the VA examiner could not provide an opinion without resorting to mere speculation.  However, the examiner explained the basis for the opinion by noting that there are no medical records with respect to the Veteran's hearing at induction and/or separation and, therefore, an opinion could not be provided.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, 'without resort to mere speculation,' must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R.                      § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R.              §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Hearing Loss and Tinnitus

The Veteran contends that his current hearing loss and tinnitus are related to military noise exposure.  He stated that he has had these problems ever since service.  

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.

The medical evidence shows that the Veteran has a current bilateral hearing loss disability in accord with 38 C.F.R. § 3.385.  The record also shows that the Veteran is diagnosed with tinnitus.

The service treatment records in this case are fire-related.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant's service treatment records are unavailable, through no fault of the appellant, there is a 'heightened duty' to assist the appellant in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In light of the Veteran's statements regarding exposure to noise from artillery and tanks, the Board concedes that the Veteran was exposed to noise during active military service.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).

However, the Board finds that the most persuasive evidence of record weighs against service connection.  

The April 2006 VA treatment record shows that the Veteran reported difficulty hearing for the past couple of years.  This has been a gradual loss of hearing.  In addition, he reported histories with military noise exposure and occupational noise exposure.  

In a May 2007 letter, a private audiologist noted that the Veteran had advanced sensorineural hearing loss for his age.  The pattern was typical for noise-induced etiology.  The examiner opined that this could be consistent with and directly related to excessive noise exposure while on active duty in the U.S. Army.  However, the Board finds that the audiologist's opinion is speculative.  The use of equivocal language makes a statement by an examiner speculative in nature.  The term 'could be' could equally be seen to state 'could not be.' See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ('may or may not' language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Simply put, the private audiologist's opinion is speculative in nature and, as such, is not assigned significant value as to the etiology of the Veteran's hearing loss.

The Veteran was afforded a VA examination in January 2011.  The claims file was not available at the time of the examination.  The military noise exposure was artillery and tanks with no ear protection issued or worn.  As a civilian, he worked as a state policeman.  Ear protection was worn when qualifying with fire arms.  The Veteran stated that he did not recall when he first heard the tinnitus and that the tinnitus was not constant but recurrent.  The examiner noted that the Veteran was trying to establish service connection for his bilateral hearing loss and tinnitus and that the examiner could not resolve the issue without resort to mere speculation because there was no documentation on his hearing at induction and/or separation.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).

In this case, there is no clear and competent indication that the Veteran's bilateral hearing loss is a disability of service origin.  Of key importance to this finding is the total lack of any recorded treatment history for nearly 50 years following separation from service.  It has been held that the prolonged absence of medical complaint since service is amongst those factors which may be considered in determining whether service connection is warranted.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Also recognized is the principle that the lay testimony of a claimant where found credible is competent to establish the continuity of symptomatology for a claimed disability since separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, while the Veteran in this case alleges hearing loss since military service, the Board finds compelling that when the Veteran sought VA treatment in 2006, he stated that his hearing loss has only existed for the past couple of years.  The lack of consistency in his reporting of his hearing loss history to his treatment provider renders his current recollections of the onset of his hearing loss, being made more than 50 years after service, unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Therefore, the Veteran's statements regarding the continuity of his hearing loss are not credible.  In addition, the Board recognizes the Veteran's statements that he has experienced tinnitus since active service.  However, during the January 2011 VA examination, he reported that he could not recall the onset of his tinnitus.  Therefore, the Board finds that the Veteran is not persuasive regarding the reported onset of his tinnitus.  In light of the above, service connection due to continuity of symptomatology is not warranted.  38 U.S.C.A.         §§ 1110, 1131; 38 C.F.R. § 3.303(b).

The Board also recognizes the Veteran's statements that his current hearing loss and tinnitus are etiologically/causally related to his in-service noise exposure.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

First, the Board acknowledges that the Veteran is competent to provide a diagnosis of tinnitus, i.e., ringing of the ears because it is not a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that Veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, although the Veteran is competent to diagnose the tinnitus, as noted above, he is not credible with respect to its onset.  Indeed, he could not recall when the tinnitus began as shown in the January 2011 VA examination report.  Furthermore, as the Veteran is not credible with respect to his onset of tinnitus, he cannot opine to the etiology of his tinnitus.  He has stated that the tinnitus is related to in-service noise exposure.  However, the record also shows that he was exposed to noise during his post-service occupation.  The Veteran is not considered competent to determine that his tinnitus is causally/etiologically related to active service as opposed to any other factor(s).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board cannot assign any significant weight to the Veteran's statements about the etiology of his tinnitus.   

With respect to the Veteran's hearing loss, he has related his current disability to in-service noise exposure.  The Board notes that the Veteran is competent to report that he was exposed to acoustic trauma and the Board has conceded such exposure. However, the record does not indicate that the Veteran has the medical expertise to diagnose or opine as to the etiology of a bilateral hearing loss disability.  In this respect, the origin of a bilateral hearing loss disability is a matter of medical complexity and is often the subject of conflicting opinions.  Further, a lay person is not trained to diagnosis hearing loss pursuant to 38 C.F.R. § 3.385.  Therefore, although the Veteran is competent to report that he was exposed to noise during service, he is not competent to offer a diagnosis or provide an opinion as to the etiology of bilateral hearing loss.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about a diagnosis or etiology of bilateral hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, there is no evidence of hearing loss to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is also not warranted.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.



REMAND

Reason for Remand:  To request private treatment records.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.            § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In August 2006, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, identifying medical treatment from Dr. B.G.T. for the past 20 years with respect to his hands and feet.  In November 2006, the RO sent Dr. B.G.T. a letter requesting private treatment records pertaining to the Veteran.  In response, private treatment records dated in 2006 were received by the RO.  However, no private treatment records dated prior to 2006 were submitted by Dr. B.G.T.  In an October 2008 letter, Dr. B.G.T. explained that he has treated the Veteran since 1978 and referenced records dated in 1978, suggesting that Dr. B.G.T. has more records in his possession that were not submitted to VA.  The Veteran submitted another VA Form 21-4142 identifying private treatment from Dr. B.G.T. for his hands and feet.  However, the RO did not make another request for the identified records.  Therefore, the RO should make efforts to obtain these records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

It appears that the Veteran has also identified ongoing VA medical treatment for his hands and feet.  See December 2010 VA Form 21-4142.  Therefore, updated VA treatment records should be requested on remand.  






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request all private treatment records from Dr. B.G.T.  Any records obtained should be associated with the claims file.  If there are no records available, a negative response should be documented in the claims file and the Veteran notified accordingly.

2.  Request updated VA treatment records from the St. Louis VAMC from December 2010 to the present and associate the records with the claims file.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


